ATTORNEY GRIEVANCE COMMISSION                                                                   *       IN THE
OF MARYLAND
                                                                                                *       COURT OF APPEALS

                                                                                                *       OF MARYLAND
v.
                                                                                                *       Misc. Docket AG No. 12

WINSTON BRADSHAW SITTON                                                                         *       September Term, 2021


                                                                                    CORRECTED ORDER

                    Upon consideration of the Petition for Disciplinary or Remedial Action, with

 attached certified copy of a Judgment entered January 22, 2021, whereby the Supreme

 Court of Tennessee suspended the license of Winston Bradshaw Sitton to practice law

 in Tennessee for four years; and it appearing that Winston Bradshaw Sitton,

 Respondent, is admitted to the Bar of this Court, it is this 24th day of August 2021



                    ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland

 Rule 19-737(d), that Winston Bradshaw Sitton be, and hereby he is, indefinitely suspended,

 effective immediately, from the practice of law in the State of Maryland with the right to

 petition for reinstatement after he is unconditionally reinstated to practice law in Tennessee;

 and it is further



                    ORDERED, that the Clerk of this Court shall strike the name of Winston

 Bradshaw Sitton from the register of attorneys in the Court and comply with the notice

 provisions of Maryland Rule 19-761(b).
  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                            /s/ Mary Ellen Barbera
                      2021-09-01 16:13-04:00                                                    Chief Judge


 Suzanne C. Johnson, Clerk
The correction notice(s) for this opinion(s) can be found here:

https://mdcourts.gov/sites/default/files/import/appellate/correctionnotices/coa/12a21agcn.pdf